Citation Nr: 0813943	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  07-18 488	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The veteran had active military service from November 1968 to 
November 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) following a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

The Board notes that a May 2007 statement of the case (SOC) 
noted the following issues had been appealed by the veteran:  
service connection for depression and anxiety, service 
connection for peripheral neuropathy of the upper 
extremities, service connection for hypertension, and service 
connection for PTSD.  In a May 2007 VA Form 9 (Appeal to 
Board of Veterans' Appeals), the veteran indicated a desire 
only to perfect an appeal of the denial of service connection 
for PTSD.  Thus, notwithstanding that the RO has since issued 
supplemental statements of the case (SSOC) that reflect 
consideration of the claims for service connection for 
depression and anxiety, for peripheral neuropathy of the 
upper extremities, for hypertension, as well as for PTSD, the 
Board has, consistent with the appellant's Form 9, identified 
only the PTSD issue as being on appeal.  

Furthermore, in the above-noted VA Form 9, the veteran 
requested a hearing before a member of the Board at the RO 
(Travel Board hearing).  The veteran later clarified his 
hearing request in February 2007 and asked for a 
videoconference hearing.  The veteran was thereafter 
scheduled for an April 17, 2008 videoconference hearing.  At 
the time for the scheduled hearing, a videoconference 
connection with the RO was made, and the undersigned Veterans 
Law Judge was informed by the veteran's representative, 
Disabled American Veterans (DAV), that the service 
organization had not been afforded an opportunity to review 
the veteran's claims file before it was forwarded to the 
Board.  The representative requested that the hearing be 
rescheduled to allow DAV an opportunity to review the 
veteran's claims file and prepare for the hearing.  The 
representative subsequently faxed a written motion to the 
Board requesting a rescheduling of the videoconference 
hearing.  The undersigned has granted DAV's motion to 
reschedule the veteran's requested videoconference hearing.  

(It appears in this case that the veteran's medical 
administration services (MAS) file was forwarded directly to 
the Board by the Muskogee VAMC without first being routed to 
DAV for review.  (An issue under the jurisdiction of the VAMC 
was also developed for appellate review.)  This MAS file 
includes a November 2005 VA Form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative) 
granting a power of attorney to DAV.  The claims file from 
the RO does not include a copy of the November 2005 VA Form 
21-22 or any other notice that the veteran was represented.  
In this regard, a March 2008 VA Form 8 (Certification of 
Appeal) reflects a notation that the veteran was 
unrepresented.  Thus, the RO appears to have also forwarded 
the claims file in its possession directly to the Board 
without first routing the file to DAV for review.)  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  In light of the above circumstances, the veteran 
should be rescheduled for a videoconference hearing before a 
member of the Board.  Prior to any scheduled hearing, the 
veteran's representative should be afforded an opportunity to 
review the veteran's claims file.  

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board.  The RO should notify the 
veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  The veteran and his 
representative should be given 
opportunity to review both the claims 
file from the RO and the MAS file from 
the Muskogee VAMC and prepare for the 
hearing.  (The veteran and his 
representative should be instructed that 
the hearing will address the service 
connection for PTSD issue and the issues 
on appeal from action taken by the VAMC 
on medical reimbursement questions.)  The 
files should thereafter be returned 
together to the Board in advance of the 
hearing.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

